Case: 20-01024-BAH Doc #: 11-1 Filed: 10/29/20 Desc: Exhibit Settlement Stipulation
                                  Page 1 of 4



                      UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE


In Re:      Theresa Pearson                         Chapter 7
                                                    Adv No. 20-01024-BAH
                         Debtor

v.

            Katherine Drisko

                          Creditor


                                  STIPULATION

       NOW COMES, the debtor, Theresa Pearson by and through her

counsel, Steven Notinger, Esquire (“Debtor”) and creditor

Katherine Drisko ("Creditor") by and through her counsel, Brad C.

Davis, Esquire, and hereby agree to settle this adversary matter

as follows:

     1. Debtor will sign over her ½ interest in 848 Rollins Road,

       Hopkinton, New Hampshire by way of Deed to be prepared by

       creditors counsel upon approval of this Agreement which shall

       occur by December 15, 2020.        If approval is delayed Debtor

       shall still vacate the property by December 15, 2020 and

       creditor will assume all costs for carrying the property on

       and after December 15, 2020 including taxes, oil and all

       other costs Further, if this agreement is not approved the

       parties will retain their status quo as of the Petition Date,

       notwithstanding the fact that Debtor has agreed to move out

       by December 15, 2020 as part of this Agreement.

     2. The property will be listed and sold by creditor Drisko with

       a broker of her own choosing. Debtor engaged Steven Wolosky
Case: 20-01024-BAH Doc #: 11-1 Filed: 10/29/20 Desc: Exhibit Settlement Stipulation
                                  Page 2 of 4


      of Keller Williams in Bedford, New Hampshire as her broker

      before her bankruptcy.        He is the only broker within the past

      4 years to obtain buyers for the property.             He is intimately

      familiar with the property and would list it for $339,000

      with a $15,000.00 credit for the foundation repair.                Although

      not required to hire him, Creditor will contact him to see if

      she is comfortable hiring him to get the best price for the

      property.

  3. Creditor will pay the debtor $30,000.00 from the sale of the

      property as well as 50% of the Creditor’s net proceeds

      (defined as gross sale price less customary closing costs not

      including attorneys fees unless the attorneys fees are

      associated with the closing over $275,000.00 from the sale

      (if any).

  4. $25,000.00 of the initial $30,000.00 will be paid to the

      debtor in immediately available funds upon the approval of

      this agreement and execution of the deed.

  5. Debtor will assent to Motion(s) for Relief from Stay (if

      necessary) so that creditor Drisko can proceed on Summary

      Judgment in State Court to clear up an issue of title

      (missing mortgage assignment) so that the title will be clear

      and marketable, and to allow the property to be marketed and

      sold.

  6. Debtor further agrees to assent to the Motion for Summary

      Judgment in State Court to clear the title issue.

  7. Parties will otherwise sign mutual releases.

  8. Debtor agrees to vacate the property and deliver keys to the
Case: 20-01024-BAH Doc #: 11-1 Filed: 10/29/20 Desc: Exhibit Settlement Stipulation
                                  Page 3 of 4


      Creditor by December 15, 2020, if not sooner, free of all

      personal property and in broom clean condition.

  9. Debtor will be responsible for all costs associated with her

      use of the property while she is residing there including all

      property taxes accrued from October 1, 2020 through the

      actual vacate date to be prorated and deducted from the

      $5,000.00 remaining payment under Paragraph 4 above.

  10.       Debtor shall not cause waste or damage to the property

      while she is residing there and shall not interfere with the

      marketing and sale of the property by the Creditor and will

      provide reasonable assistance if necessary including

      granting reasonable access to Creditor’s broker and

      prospective buyers.

  11.       After December 15, 2020 Debtor shall not be responsible

      for assisting in the sale or filling out any disclosure

      forms.

  12.       Debtor and creditor shall file a motion to compel

      abandonment by the Trustee so that Debtor can connsumate the

      transfers in this settlement.



                                      Respectfully submitted,
                                      Theresa Pearson
                                      By her Attorney,
                                      Steven Notinger, Esquire


Dated:   10/29/2020                   By:_/s/Steven M. Notinger
                                      Steven Notinger, Esq.
                                      Notinger Law, P.L.L.C.
                                      PO Box 7010
                                      Nashua, NH 03060
                                      (603) 888-0803
                                      BNH No.: 03229
Case: 20-01024-BAH Doc #: 11-1 Filed: 10/29/20 Desc: Exhibit Settlement Stipulation
                                  Page 4 of 4



                                      Katherine Drisko
                                      By Her Attorney,
                                      Brad C. Davis, Esquire


Dated:   10/29/2020                   By:_Brad C. Davis
                                      Brad C. Davis, Esq.
                                      Davis / Hunt, PLLC
                                      780 Central Street
                                      Franklin, New Hampshire 03235
                                      (603) 671-5911
                                      BNH No.: 06836
